                                            Case 5:20-cv-07847-BLF Document 8 Filed 02/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT
                                   6                           NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                           IN RE NATHAN ESLAMI,                           Case No. 20-07847 BLF (PR)
                                   8
                                                       Plaintiff.                         Case No. 20-09395 BLF (PR)
                                   9

                                  10
                                                                                          ORDER CONSOLIDATING CASES;
                                                                                          OF DISMISSAL
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff, who is currently being held at the California State Prison Solano (“CSP-
                                  15   Solano”) in Vacaville, California, filed a letter addressed to the Honorable Judge J. Tigar,
                                  16   claiming unsafe prison conditions at CSP-Solano due to the prison’s inadequate response
                                  17   to the pandemic. Due to a clerical error, the matter was opened as two separate cases as
                                  18   shown in the above caption.1 For the sake of efficiency, the Court orders these two matters
                                  19   consolidated under the first case number, Case No. 20-07847 BLF (PR).
                                  20          The Clerk sent Plaintiff separate notices to file a motion for leave to proceed in
                                  21   forma pauperis and to file a form complaint in each case. In response, Plaintiff filed a
                                  22   letter stating that he “did not nor do I desire to initiate a civil case in any manner at this
                                  23   time,” and requests the clerk to “fix this error.” Case No. 20-07847 BLF (PR), Dkt. No. 5.
                                  24   Because Plaintiff clearly never intended to initiate a civil action when he filed the letter,
                                  25   the Court will grant the request and dismiss this consolidated matter. No filing fee will be
                                  26
                                       1
                                  27    Both these matters were recently reassigned to this Court. The document used to open
                                       both files are identical and bear the same received stamp of “Nov 02 2020.” Compare
                                  28   Case No. 20-07847 BLF (CR), Dkt. No. 1 at 1, to Case No. 20-09395 BLF (CR), Dkt. No.
                                       1 at 1.
                                            Case 5:20-cv-07847-BLF Document 8 Filed 02/11/21 Page 2 of 2




                                   1   due for either action.
                                   2            The Clerk shall terminate any pending motions in these consolidated cases and
                                   3   close the files.
                                   4            IT IS SO ORDERED.
                                   5   Dated: _February 11, 2021_____                       ________________________
                                                                                            BETH LABSON FREEMAN
                                   6
                                                                                            United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Consolidating Cases; of Dismissal
                                  25   PRO-SE\BLF\CR.20\007847.9395Eslami_consol&dism

                                  26

                                  27

                                  28                                                    2
